DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final rejection is in response to amendments filed 06/09/2022. Claims 1-9, 11-19 are pending.
Response to Arguments/Amendments
. 
1. Applicant's arguments and amendments have been fully considered but they are not persuasive or sufficient to overcome the rejections of Claims 1-9, 11-19 under 35 USC 103. 
	With respect to applicant’s argument that Blomberg fails to teach statuses of waypoints as claimed, examiner respectfully disagrees. Blomberg discloses in col. 4 lines 47-51 that part of the data structure for the 4D cells is storing whether or not a drone has a lock on the 4D cell, which means the drone will occupy the 3D region of airspace at a certain time. This means that a cell storing an identity of a drone is obstructed and a cell with no drone identity is clear, which falls within the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-9, 11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg et al (US 10013886; hereinafter referred to as
Blomberg) in view of Chambers et al (US 9997080; hereinafter referred to as Chambers), Kotecha ‘985 et al (US 20160371985; hereinafter referred to as Kotecha ‘985), and Eyhorn et al (US 20180357909; hereinafter referred to as Eyhorn)
Regarding Claim 1, Blomberg teaches a drone air traffic control method (see at least Fig. 4) comprising: 
in an air traffic control system (see at least Fig. 1 all elements collectively making up drone air traffic control system) configured to manage Unmanned Aerial Vehicle (UAV) flight in a plurality of geographic regions (see at least air traffic control zones in col. 3 lines 13-16), wherein the air traffic control system has one or more servers configured to 
(1) manage each geographic region which is predetermined based on a geographic boundary (see at least servers within zone controllers in Fig. 9 element 680 and zone controllers controlling air traffic for a particular air traffic control zone in col. 11 lines 22-31; see also 2D zones specified with intervals of longitude and latitude boundaries in col. 3 lines 13-16) and subdivided into a plurality of waypoints (see at least partitioning the airspace into 4-D cells in col. 4 lines 31-46 interpreted as subdividing into a plurality of waypoints) and 
(2) maintain a database of the plurality of waypoints including a status of each of the plurality of waypoints, wherein the status of waypoints can be one of obstructed, clear, or unknown (see at least “the at least one database 400 maintains a collection of data structures 420, where each data structure 420 corresponds to a 4D cell and includes information relating to the 4D cell (e.g., an identity of a drone 50 that has an exclusive lock on the 4D cell)” in col. 4 lines 47-51, the identity of the drone that has an exclusive lock on the 4D cell is interpreted as the cell’s status being obstructed, and an unlocked cell has a clear status)
communicating to one or more UAVs via one or more wireless networks (see at least flight plan management system communicating with drones via existing cellular phone network in col. 3 lines 62-65), 
managing a plurality of flying lanes in each of the geographic regions, and the flight plan including one or more flying lane assignments in geographic regions through which the UAV will travel (see at least locking module constructing modified flight plan in col. 4 line 64 to col. 5 line 12). Note flight plans and flight paths are interpreted as flying lane assignments.
Blomberg fails to teach the following, but Chambers does teach:
obtaining data related to a UAV and at least one other UAV of the one or more UAVs (see at least local sky map information coming from UAVs 102 in col. 12 lines 5-18), wherein the data includes flight operational data (see at least broadcasting status messages including current position, heading, speed, payload, battery status in col. 15 line 62 to col. 16 line 12), flight plan (see at least broadcasting status messages including current destination in col. 15 line 62 to col. 16 line 12) and sensor data related to obstructions and other UAVs (see at least local air traffic and geographic obstacles included in local skymap information coming from UAVs 102 in col. 12 lines 5-18), and 
wherein the obstructions used for a flight plan of the UAV are obtained from the flight operational data of the at least one other UAV (see at least “As in the case with the skymap databases, the terrain map database 310 is updated based on data captured from UAVs 102 during their mission flights. For example, if a UAV 102 flies over a location and captures information regarding a new obstacle that was not present at that location in the terrain map database 310, the terrain map database 310 will be updated with the new information via data received from the UAV 102” in col. 29 lines 5-11 interpreted as at least some of the obstruction data used for each UAV’s flight plan came from other UAVs updating the databases);
analyzing and storing the data for each geographic region for updating the database of the plurality of waypoints, flight paths of the plurality of flying lanes (see at least updates to local conditions of the flight corridors and dynamically modifying routes to avoid flight hazards accordingly in col. 12 lines 35-56); and 
managing flight of the one or more UAVs in the geographic regions based on the data (see at least dynamically modifying routes to avoid updated flight hazards in col. 12 lines 35-56 interpreted as managing flight of one or more UAVs based on the data)
each of the plurality of flying lanes defining a predefined geographical path for drone flight (see at least flight corridors and lanes within the flight corridors reserved by UAVS for the duration of their flight in col. 10 line 48 to col. 11 line 36, the flight corridors are interpreted as predefined flying lanes and the lanes are interpreted as predefined sub-lanes within the predefined flight corridors)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg to incorporate the teachings of Chambers wherein data collected by UAVs is used to update a shared database and modify flight paths made up of sequences of  predefined flying corridors/lanes. The motivation to incorporate the teachings of Chambers would be to increase safety and efficiency when traveling (see col. 10 lines 14-15).
	Blomberg and Chambers fail to explicitly teach the following, but Kotecha ‘985 does teach:
obtaining data related to a UAV and at least one other UAV of the one or more UAVs, wherein the data includes cell signal strength data (see at least measurements of cell signal strength from a plurality of UAVs in Claim 5)
wherein cell signal strength data used for a flight plan of the UAV are obtained from the flight operational data of the at least one other UAV (see at least measurements of cell signal strength from a plurality of UAVs in Claim 5, and “The three-dimensional signal strength map may be used as a factor in generating UAV flight paths that are optimized to keep the UAV connected to the wireless network” in par. 0013). Note the interpretation is that because a plurality of UAVs are used to measure cell signal strength and create a 3D map that they all use to optimize their flight path, signal strength data from the map is used that was obtained from data collected by other UAVs. 
wherein the one or more UAVs are configured to maintain their flight in the plurality of geographic regions based on coverage of or connectivity to the one or more wireless networks (see at least remaining in contact with base location in par. 0052)
wherein the one or more UAVs each include an antenna communicatively coupled to the one or more wireless networks to communicate therewith and monitor cell signal strength during the flight (see at least “The devices may include UAVs 210” in par. 0044 and devices 800 including a communication interface 860 with a cellular radio transceiver in par. 0060, which is interpreted as the UAVs having an antenna for communicating with a cell network) and 
adjusting flying lane assignments for the one or more UAVs and continuing the flight based therein (see at least dynamically transmitting flight path update notifications and adjusting altitude to get stronger signal in par. 0055) and 
to constrain the one or more UAVs to operate only where coverage exists within each of the geographic regions (see at least “As part of the determination of the flight path, UAV navigation component 250 may query 3D network coverage component 240 to determine coverage of the wireless network (at 715, “coverage map”) that is used by UAV 210 to remain in contact with a base location associated with UAV” in par. 0052 and Fig. 7). Note the interpretation here is that the UAV navigation component is querying stored 3D network coverage component information to determine the wireless network coverage when the UAV is at the start location 750 in Fig. 7, and has not yet started its flight, so there is 3D network coverage information that exists in the 3D Network coverage component before flight that is consulted to generate the initial flight plan. See also storage of estimated signal strengths for geographic areas and altitudes in par. 0033-0034. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Chambers to incorporate the teachings of Kotecha ‘985 wherein the UAVs have antennas for communicating with wireless networks and the UAV navigation component consults stored 3D coverage map information prior to flight to generate the original flight path that maintains connection to the network. The motivation to incorporate the teachings of Kotecha ‘985 would be avoid losing communication with the UAV due to signal strength varying based on altitude (see par. 0017) or geographic location. 
Chambers teaches updating traversal costs of predetermined flight corridors based on updated local conditions in the flight corridors (see col. 13 lines 3-30), but Blomberg, Chambers, and Kotecha ‘985 fail to explicitly teach all of the following, but Eyhorn does teach:
updating the geographical path of flying lanes affected by the obstructions (see at least “For example, an analysis of images of the target location may reveal a new obstruction that could interfere with drone operations within the drone approach corridor. In response, attributes of the drone approach corridor (e.g., the location, dimensions, or collision avoidance protocols (e.g., stand-off distances) can be modified to improve the safety of drone operations within the corridor” in par. 0206)
the predefined geographical path defined by waypoints of the plurality of waypoints (see at least the location of each drone approach corridor defined by geographical coordinates of an entry point and target location of the drone approach corridor in par. 0149 interpreted as waypoints )
analyzing and storing the data for each geographic region for updating the database of the plurality of waypoints, flight paths of the plurality of flying lanes, and updating the geographical path of flying lanes affected by the obstructions (see at least modifying the location of the drone approach corridor to avoid a newly detected obstruction in par. 0206 interpreted as modifying the geographical coordinates stored for the entry point and target location of the corridor)
wherein the flight is constrained during the flight by providing the updated geographical path of an assigned flying lane to the one or more UAVs (see at least granting entry to modified drone approach corridor in par. 0206 interpreted as providing the updated geographical path of an assigned flying lane to the UAV) and
Given that Kotecha ‘985 already teaches adjusting the routes of UAVs to optimize cell signal strength throughout flight (see par. 0083), and Chambers teaches updating traversal costs for each affected flight corridor in the local skymap in response to updated information detected by UAVs (see coll. 14 lines 12-18 interpreted as updating all other corridors affected by a detected hazard including directly and indirectly affected), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Chambers and Kotecha ‘985 and combine it with the teachings of Eyhorn wherein the geographical path of pre-determined drone approach corridors are adjusted based on sensor data to avoid obstructions, in order to arrive at updating the geographical path of flying lanes affected by the obstructions and cell signal strengths and of other flying lanes. The motivation to incorporate the teachings of Eyhorn would be to increase safety in drone corridors (see par. 0136).
Regarding Claim 4, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches The drone air traffic control method of claim 1 (see Claim 1 analysis).
Blomberg as modified by Chambers fails to teach the following, but Kotecha ‘985 does teach wherein the geographic boundary is based on geometric shapes. (see at least geographic coverage area defined by hexagons and other shapes in par. 0032 and in Fig. 3A). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn to incorporate the teachings of Kotecha ‘985 wherein the geographic boundary is based on geometric shapes. The purpose to incorporate the teachings of Kotecha ‘985 would be to discretize a coverage map of a geographic area so it can be stored and increase efficiency of flight path processing (see par. 0035-0038).

	
Regarding Claim 5, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). Blomberg further teaches further comprising: coordinating the data and the analyzing between servers which manage adjacent regions (see at least Fig. 4 for zone controllers coordinating flight plan requests through multiple zones in step 506 and col. 11 lines 59-64). Note it is interpreted that if there are more cells in the flight path but not in the current zone (No in Fig. 4 Step 503), and the flight plan request is sent to the next zone (Fig. 4 step 506), the zones are adjacent. 
Regarding Claim 6, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). Blomberg further teaches wherein the plurality of flying lanes (see at least locking module constructing modified flight plan in col. 4 line 64 to col. 5 line 12) includes lanes which are fully within a single geographic region (see at least Fig. 4 step 506 in case where there is no Prior Zone or Next Zone) and lanes which traverse a plurality of geographic regions (see at least Fig. 4 Step 506 case when there is a Prior Zone or Next Zone). Note the sequences of locked 4D cells that make up a flight path are interpreted as flying lanes.

Regarding Claim 7, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches The drone air traffic control method of claim 6 (see Claim 1 analysis). Blomberg further teaches further comprising: handing off control of specific UAVs between servers based on transit in the lanes which traverse a plurality of geographic regions (see at least drone being handed off from one cellular phone tower to another in col. 3 lines 21-25 and see remote adaptor on server of zone controller communicating with cell towers in or near an air traffic control zone in col. 19 lines 9-14).  
Regarding Claim 8, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). 	Blomberg further teaches wherein the one or more UAVs are routed to corresponding flying lanes to maximize collision-free trajectories based on dynamic obstructions identified be the status of one or more of the plurality of waypoints (see at least modification of flight plans including re-routing a flight plan around an already locked 4-D cell (which is re-routing around another UAV), in col. 5 lines 30-43) and to manage congestion in the geographic region (see at least modification of flight plans for an air traffic control zone to reduce traffic congestion in col. 19 lines 57-65 and reducing traffic congestion sufficiently to make situations in which avoiding collisions becomes an issue rare in col. 3 lines 54-56).
Blomberg fails to teach the following, but Chambers does teach wherein the one or more UAVs are routed to corresponding flying lanes based on static obstructions  (see at least mountains as geographic obstacle information in col 12 lines 6-17). 
Given that Blomberg teaches assigning flying lanes based on the status of a 4-D cell being whether or not a drone is in it, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn to incorporate the teachings of Chambers wherein the flight paths of the UAVs are also modified to go around static obstacles like mountains, in order to arrive at the routing the UAVs based on static obstructions identified by the status of waypoints. The purpose to incorporate the teachings of Chambers would be to avoid collisions, which increases safety. 
Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn fails to teach the following, but Kotecha ‘985 does teach wherein the one or more UAVs are routed to corresponding flying lanes to minimize travel time (see at least “The flight paths may be generated to ideally be the shortest path to the UAV's destination” interpreted as minimizing travel time), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg, Chambers, Kotecha ‘985, and Eyhorn to incorporate the teachings of Kotecha ‘985 wherein the method includes wherein the one or more UAVs are routed to minimize travel time. The purpose to incorporate the teachings of Kotecha ‘985 would be to increase efficiency while balancing all factors like wireless network coverage, no-fly zones, pedestrians, etc. (see par. 0027).

Regarding Claim 9, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). 
Blomberg further teaches receiving flight data from the one or more UAVs (see at least zone controller obtaining location and orientation information of a drone during flight in col. 19 lines 5-13)
Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn fails to teach the following, but Chambers does further teach further comprising: 
updating air traffic, congestion (see at least “local air traffic (e.g., other UAVs and aircraft within the flight corridor)” in col. 12 lines 6-17 interpreted as updating both air traffic and congestion information), and obstruction data (see at least geographic obstacles in col. 12 lines 6-17) based on the flight data (see at least local skymap updates coming from other UAVs in col. 12 lines 35-47)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg to incorporate the teachings of Chambers wherein updates to a local skymap including local air traffic and geographic obstacles are received from other UAVs. The purpose to incorporate the teachings of Chambers use the most recent data from UAVs that have recently flown a drone corridor (see col. 28 lines 40-60) which increases safety and efficiency. 

Regarding Claim 11, Blomberg teaches A drone air traffic control system (see at least Fig. 1 all elements collectively making up drone air traffic control system) comprising: 
a processor (see at least server in Fig. 1 element 210) and a network interface communicatively coupled to one another (see at least network interface in col. 31 lines 28-40); and memory storing instructions (see at least storage devices in Fig. 1 element 220 and col. 3 line 57 to col. 4 line 4) that, when executed, cause the processor to: 
Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches a system for implementing the method of Claim 1 (see Claim 1 analysis for rejection of the method)

Regarding Claim 14, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches a system for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method)

Regarding Claim 15, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches a system for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method)

Regarding Claim 16, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches a system for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method)
Regarding Claim 17, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches a system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method)
 
Regarding Claim 18, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches a system for implementing the method of Claim 8 (see Claim 8 analysis for rejection of the method)

Regarding Claim 19, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches a system for implementing the method of Claim 9 (see Claim 9 analysis for rejection of the method)

Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn and further in view of  Kotecha et al (US 20160371987; hereinafter referred to as Kotecha ‘987).
Regarding Claim 2, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches The drone air traffic control method of claim 1 (see Claim 1 analysis).
Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn fails to teach the following, but Kotecha ‘987 does teach wherein the geographic boundary is based on zip codes (see at least UAV’s within the specified geographical area of a zip code in par. 0040). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn to incorporate the teachings of Kotecha ‘987 wherein the geographic boundary is based on zip codes. The purpose to incorporate the teachings of Kotecha ‘987 would be to update drones with data relative to their geographic region and therefore efficiently handle regulatory compliance considerations (see at least par. 0017).
Regarding Claim 12, Blomberg as modified by Chambers, Kotecha ‘985,  Eyhorn, and Kotecha teaches a system for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method)

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn and further in view of  Seader et al (US 20050267768; hereinafter referred to as Seader).
Regarding Claim 3, Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn teaches The drone air traffic control method of claim 1 (see Claim 1 analysis).
Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn fails to teach the following, but Seader does teach wherein the geographic boundary is based on county or township boundaries. (see at least generating boundary for a geographic area based on county jurisdictions in last line of par. 0018). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Chambers, Kotecha ‘985, and Eyhorn to incorporate the teachings of Seader wherein the geographic boundary is based on county or township boundaries. The purpose to incorporate the teachings of Seader would be to group data together based on geographic boundaries to classify data into groups relevant to each geographic region.
Regarding Claim 13, Blomberg as modified by Chambers, Kotecha ‘985, Eyhorn, and Seader teaches a system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Enke et al (US 20160313734) teaches a drone storing an obstruction database with coordinates that have obstructions for routing around the obstructions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3664      
                                                                                                                                                                                                                                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664